DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-13 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
All the information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 

Air Deflection Assembly for Air Conditioner

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirota (US 20120031134 A1).

Regarding claim 1:
Shirota discloses an air conditioner (Fig. 12) comprising: 
a main body #1 having a front side and a rear side, wherein the air conditioner is mountable to a support through the rear side of the main body (this limitation constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il), wherein the front side is distanced from the rear side and opposite to the rear side, wherein the main body comprises an air outlet facing a front lower side, wherein an upper passage in communication with the air outlet is arranged above the air outlet and is adapted to supply air forwardly (see passage that upper vane #70 covers); 
an upper air deflection assembly (upper vane #70) used to direct air to flow out of a terminus of the upper passage, and comprising an upper air diffusing plate (upper vane #70) used to open and close the upper passage (inherently present); and 
a front air deflection assembly (lower vane #70) used to direct air to flow out of a terminus of the air outlet, the front air deflection assembly comprising a first air deflector (lower vane #70) located at an opening of the air outlet and adapted to open and close the air outlet (inherently present), and the front air deflection assembly comprising an air diffusing structure (see Fig. 12). 
Regarding claim 4:
Shirota further discloses wherein the upper air deflection assembly comprises an upper spoiler (see profile of upper vane #70) movable between a position opening the upper passage and a position closing the upper passage.

Regarding claim 5:
Shirota further discloses wherein the upper spoiler extends toward an interior of the air outlet and is adapted to direct at least part of airflow from the air outlet to the upper passage, when the upper spoiler opens the upper passage (see profile of upper vane #70). 
Regarding claim 6:
Shirota further discloses wherein the upper spoiler is located downstream of the upper passage in an air outflow direction of the air outlet and is substantially perpendicular to the air outflow direction of the air outlet, when the upper spoiler is open (see profile of upper vane #70, Fig. 12). 
Regarding claim 7:
Shirota further discloses wherein the upper spoiler is rotatably mounted at an entry of the upper passage (inherently present; see Fig. 12).
Regarding claim 8:
Shirota further discloses wherein the upper spoiler is provided with an air diffusing structure (see Fig. 12). 
Regarding claim 10:
Shirota further discloses wherein an outer surface of the first air deflector is substantially flush with an outer surface of the main body, when the first air deflector closes the air outlet (see Fig. 12). 
Regarding claim 11:
Shirota further discloses wherein the first air deflector is connected with the main body and is flappable upwardly and downwardly, and when the first air deflector opens the air outlet, the first air deflector is adapted to: be completely offset from a front side of an air outflow direction of the air outlet; be completely offset from a front side of an air outflow direction of an outlet passage; or have at least a part located in front of the air outflow direction of the air outlet, and direct air upwardly or downwardly (see Fig. 12). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota (US 20120031134 A1) in view of Yasutomi (US 20140273805 A1).

Regarding claim 2:
Shirota further discloses wherein the upper air diffusing plate is arranged at the terminus of the upper passage.

Shirota does not disclose wherein an upper end or a lower end of the upper air diffusing plate is a rotating end. 
In the same field of endeavor, Yasutomi teaches wherein an upper end or a lower end of an air diffusing plate #31 is a rotating end (via shaft #311; Fig. 1-2). 
Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shirota with an upper end or a lower end of the upper air diffusing plate being a rotating end as taught by Yasutomi.

One of ordinary skills would have recognized that doing so would have allowed the air diffusing plate to lie flush with the main body; thereby, reducing the bulkiness of the system, and improving the aesthetic appeal of the system.

Regarding claim 3:
Shirota as modified discloses all the limitations.
Shirota further discloses wherein the upper air diffusing plate has an air diffusing structure (see Fig. 12).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota (US 20120031134 A1).

Regarding claim 9:
Shirota discloses all the limitations, except for wherein a thermal insulation member for the upper passage is provided adjacent to a side wall of the upper passage.

By official notice, the examiner submits that it is know to provide thermal insulation to housing of air conditioner units.

Accordingly; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Shirota with thermal insulation provided to the housing of the air conditioner unit of Shirota.

One of ordinary skills would have recognized that doing so would have prevented undesired dissipation of thermal energy from the air conditioner; thereby, improving its efficiency.

As modified; the device of Shirota discloses wherein a thermal insulation member for the upper passage is provided adjacent to a side wall of the upper passage.

Allowable Subject Matter
Claim 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The combination of elements as set forth in claim 12 is not disclosed or made obvious by the prior art of record. Specifically, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Shirota so that the front air deflection assembly comprises a second air deflector in the air outlet, and the second air deflector has a first position extending along an air outflow direction of the air outlet, a second position inclined upwardly along the air outflow direction of the air outlet, a third position inclined downwardly along the air outflow direction of the air outlet, and a fourth position substantially perpendicular to the air outflow direction of the air outlet, wherein the second air deflector operatively assumes at least one of the first position, the second position, the third position and the fourth position. In fact, any change to the structure of Shirota will undoubtedly change its principle of operation and would require a substantial reconstruction and redesign its elements; in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sugawara (US 4570533 A) discloses a fluid deflection assembly for air conditioning devices.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763